DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/7/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1 and 3-21 are currently pending.
4.	Claims 1, 13 and 19-20 are currently amended.  Claims 3-12, 14-18 and 21 are original and previously presented.

Response to Arguments
       Response: 35 U.S.C.  § 103
5.    Applicants argue:
	“At para. 0020, Calleja et al. describes “exit risk”. At para. 0015 of Calleja et
al., “exit risk” is defined:
	In such instances, the object of steering may be to steer the drill string 154 more or less horizontally along the formation of interest, without exiting the formation by intercepting either of the boundaries. A single exit risk value therefore pertains to the risk of exiting the formation of interest through one of the boundaries.
As explained, the “exit risk” is not a type of sticking risk based on a torque-related factor and/or a pressure-related factor. Rather, “exit risk” is a physical location risk controlled by steering “without exiting the formation”. Further, at para. 0024, Calleja et al. states:
A selection as to the primary risk boundaries to be used in the display can be made for calculated distance to bed boundary inversion points, at 328. The secondary boundary selection can also be enabled at 332, and display properties can be edited accordingly.

boundaries with positions that do not change where “take action” is positional steering with
respect to those boundaries.” (Remarks: page 10)

6.    Examiner Response:
	The examiner respectfully disagrees.  In paragraph [0025] of the Calleja et al. reference 
drilling parameters can be selected by a user, where the selection of the range of the values associated with the drilling parameters can be selected.  Colors are also associated with the drilling parameters, to let the user know what the status of the parameters are. The applicant argues that the risk of the Calleja et al. reference is not associated with a contributing factor, such as torque or pressure.  The examiner notes that the claim language states that the risk probability is associated with a primary contributing factor.  The claim language does not state that the contributing factor is a certain parameter.  The examiner considers the equivalent circulation density (ECD) to be the primary contributing factor that is associated with the risk probability, since the equivalent circulation density (ECD) can be considered a contributing factor, see paragraph [00226] of the specification;

7.    Applicants argue:
	“Applicant reiterates the arguments and evidence as to Ambibola, which casts
a bow-tie network (BT) into a Bayesian network (BN). Abimbola does not utilize the
BN for control; rather, it is utilized to identify a control system as being a main
contributing factor to failure.” (Remarks: page 10)

8.    Examiner Response:
	The examiner respectfully disagrees.  On Pg. 142, left col., 2nd paragraph, “By forward propagation, the frequency, etc.” of the Abimbola et al. reference, it states “The main contributing factors identified are the MPD hardware system failure comprising the RCD, the rig
pump, the MPD control system and operator error”.  On the right col. of the same page (142) in the first paragraph, it goes into detail about the occurrence frequencies of basic events/actions and the probabilities of failure on demand of equipment and points to Table 4 for a description of the events that can occur. The third event in Table 4 shows High pump pressure.  This demonstrates that high pump pressure is a contributing factor that is identified in the backward propagation of the Bayesian network.  As shown by the applicant in their remarks and the current claim language, pressure can be a contributing factor.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-9 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calleja et al. (U.S. PGPub 2012/0188091) in view of Dunlop (U.S. PGPub 2004/0124012) (from IDS dated 7/13/21) in further view of online reference Safety and risk of managed pressure drilling operation using Bayesian network, written by Abimbola et al.

Examiner’s note: Regarding the claim limitation that states “based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that reduces waste in drilling that increases the depth of the bore”, the examiner considers the equivalent circulation density (ECD) to be the primary contributing factor that is associated with the risk probability, since the equivalent circulation density (ECD) can be considered a contributing factor, see paragraph [00226] of the specification.  Also, Table 1 shows for example, when the indicator has a color of yellow, a message appears that the drill string is beginning to get closer to the bed boundary and the upcoming results are being monitored and to drill as planned.
Regarding the analyzing limitation of the claim, the term result is not defined within the claim.  The examiner considers the result to be whether the modeled data matches the measured data, see paragraph [0217] of the Dunlop reference.




With respect to claim 1, Calleja et al. discloses “A method” as [Calleja (Abstract)];
“receiving real-time values during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time values is rendered to a display with respect to depth of the bore and/or time” as [Calleja et al. (paragraph [0012] – [0013], Fig. 2)];
“rendering a level indicator for the risk probability to the display with respect to depth of the bore and/or time” as [Calleja et al. (paragraph [0017])];
“based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that reduces waste in drilling that increases the depth of the bore” as [Calleja et al. (paragraph [0022] – [0023], paragraph [0025], Table 1)] Examiner’s interpretation: Table 1 shows for example, when the indicator has a color of yellow, a message appears that the drill string is beginning to get closer to the bed boundary and the upcoming results are being monitored and to drill as planned.  Also, the examiner considers the equivalent circulation density (ECD) to be the primary contributing factor that is associated with the risk probability, since the equivalent circulation density (ECD) can be considered a contributing factor, see paragraph [00226] of the specification;
“and receiving additional real-time information responsive to the control of the drilling equipment of the drilling operation.” as [Calleja et al. (paragraph [0022] – [0023],Table 1)] Examiner’s interpretation: If the indicator is a color of yellow or green, it sends a signal to keep drilling as planned and the upcoming results are going to be monitored.  The results from the continuation of drilling demonstrates that additional real-time information is being received;
While Calleja et al. teaches receiving real-time values during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time values is 
Dunlop et al. discloses “and wherein the real-time values comprise real-time sensor-based values” as [Dunlop et al. (paragraph [0096], paragraph [0215])];
“estimating uncertainties of the at least a portion of the real-time values” as [Dunlop et al. (paragraph [0198] – [0208])];
“analyzing at least a portion of the real-time values using a physics-based model to generate a result” as [Dunlop et al. (paragraph [0217])] Examiner’s interpretation: The term result is not defined within the claim.  The examiner considers the result to be whether the modeled data matches the measured data;
“computing, via a forward progression through a tuned Bayesian network of a computing system, a risk probability of the drilling string sticking in the bore in the formation based at least in part on the result and the estimated uncertainty” as [Dunlop et al. (paragraph [0046] – [0057])];
“wherein the tuned Bayesian network accounts for a plurality of contributing factors” as [Dunlop et al. (paragraph [0035])];

Calleja et al. and Dunlop et al. are analogous art because they are from the same field endeavor of drilling hazards within a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tsao et al. of receiving real-time values during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time values is rendered to a display with respect to depth of the bore and/or time by incorporating and wherein the real-time values comprise real-time sensor-based values; estimating uncertainties of the at least a portion of the real-time values; analyzing at least a portion of the real-time values using a physics-based model to generate a result; computing, via a forward progression through a tuned Bayesian network of a computing system, a risk probability of the drilling string sticking in the bore in the formation based at least in part on the result and the estimated uncertainty, wherein the tuned Bayesian network accounts for a plurality of contributing factors; wherein the plurality of contributing factors comprise at least one torque-based contributing factor and at least one pressure-based contributing factor as taught by Dunlop et al. for the purpose of detecting the state of a drilling rig.
The motivation for doing so would have been because Dunlop et al. teaches that by using multiple input channels to detect several distinct rig states, the ability to analyze multiple rig states efficiently can be accomplished (Dunlop et al. (paragraph [0005] -0006]).
While the combination of Calleja et al. and Dunlop et al. teaches a forward progression through a tuned Bayesian network, where the Bayesian network accounts for a plurality of 
Abimbola et al. discloses “identifying a primary contributing factor of the plurality of contributing factors to the risk probability via a backward progression through the tuned Bayesian network” as [Abimbola et al. (Pg. 142, left col., 2nd paragraph, “By forward propagation, the frequency, etc.”)] Examiner’s interpretation: The examiner notes that the phrase contributing factors is not defined within the claims.  The examiner considers the primary contributing factor to be MPD hardware system failure, since the MPD hardware system failure is identified as the main contributing factor;
Calleja et al., Dunlop et al. and Abimbola et al. are analogous art because they are from the same field endeavor of drilling hazards within a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Calleja et al. and Dunlop et al. of having a a forward progression through a tuned Bayesian network, where the Bayesian network accounts for a plurality of contributing factors by incorporating identifying a primary contributing factor of the plurality of contributing factors to the risk probability via a backward progression through the tuned Bayesian network as taught by Abimbola et al. for the purpose of examining the safety and operational issues of constant bottom-hole pressure drilling techniques.
The motivation for doing so would have been because Abimbola et al. teaches that by thoroughly analyzing Bayesian networks, the ability to assess the safety critical elements of constant bottom-hole pressure drilling techniques and their safe operating pressure regime (Abimbola et al. (Abstract).
With respect to claim 3, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the signal comprises an alert.” as [Aldred et al. (paragraph [0044])];

With respect to claim 4, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Dunlop et al. further discloses “responsive to comparing the risk probability to a threshold, identifying the primary contributing factor to the risk probability.” ” as [Dunlop (paragraph [0218))];

With respect to claim 5, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 4 above, and Aldred et al. further discloses “wherein the identifying comprises progressing backwards through the tuned Bayesian network to identify an input to the Bayesian network.” as [Aldred et al. (paragraph [0045])];

With respect to claim 6, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the tuned Bayesian network comprises a risk of differential sticking component” as [Aldred et al. (paragraph [0052])] Examiner’s interpretation: The examiner considers the stuck pipe to be the differential sticking component, since the term “stuck pipe” refers to a portion of a drill string that cannot be rotated or moved axially and differential sticking can be a condition where the drill string cannot be moved (rotated or reciprocated) along the axis of the bore, see paragraph [0070] of the specification;
Examiner’s interpretation: The examiner notes that the phrase “pack-off sticking component” is not defined within the claims or the specification.  The examiner considers the collapse of the wellbore to be the pack-off sticking component, since pack-off is to plug the wellbore around a drill string, which can occur from a wellbore wall collapsing around a drill string, see attachment of definition of pack-off;

With respect to claim 7, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 6 above, and Aldred et al. further discloses “wherein the tuned Bayesian network comprises a potential for differential sticking component.” as [Aldred et al. (paragraph [0045])];

With respect to claim 8, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 7 above, and Aldred et al. further discloses “determining potential for differential sticking via the differential sticking component prior to performing the drilling operation.” as [Aldred et al. (paragraph [0045], paragraph [0052])];

With respect to claim 9, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the computing occurs during the drilling operation.” as [Aldred et al. (paragraph [0043])];

With respect to claim 13, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the 

With respect to claim 14, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “comprising determining at least one cause of the risk probability.” as [Aldred et al. (paragraph [0031], paragraph [0045])] Examiner’s interpretation: The Examiner considers drilling hazards to be the at least one cause of the risk probability, since the drilling hazards gives caution to the formation of the wellbore;

With respect to claim 15, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “comprising determining at least one action to mitigate the risk probability.” as [Aldred et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the at least one action to mitigate the risk probability, to be the revising of the determinations of the spatial positions, lithologies, fluid pressures of formations to be drilled in the wellbore risk and severity of hazards, since these elements go into the risk probability of the wellbore; 

With respect to claim 16, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 15 above, and Aldred et al. further discloses “wherein the at least one action comprises an action that aims to prevent cuttings from packing off around the drillstring.” as [Aldred et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the changing of the elements of the well plan to be the action that aims to prevent 

With respect to claim 17, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 16 above, and Aldred et al. further discloses “wherein the action comprises at least one of increasing rotation rate and increasing circulation rate to clean the bore.” as [Aldred et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the changing of the elements of the well plan to the increasing rotation rate and increasing circulation rate to clean the bore, since changing the elements of the well plan, the risk and/or consequences of particular hazards are going to be changed.  The examiner also notes that it unclear what object/component is having its rotation rate and circulation rate increased;

With respect to claim 18, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 17 above, and Dunlop et al. further discloses “wherein the action comprises associated parameters that decrease likelihood of creating a hole or washout.” as [Dunlop et al. (paragraph [0214])] Examiner’s interpretation: The elements of the well plan are changed where the risk and/or consequences of particular hazards are going to be changed;

With respect to claim 19, Calleja et al. discloses “A system” as [Calleja et al. (paragraph [Abstract])];
“a processor” as [Dunlop et al. (paragraph [0222] paragraph [0228], Figs. 10 and 11)];
“memory accessible by the processor” as [Dunlop et al. (paragraph [0222] paragraph [0228], Figs. 10 and 11)];

The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

With respect to claim 20, Dunlop et al. further discloses “One or more computer-readable storage media comprising processor-executable instructions to instruct a computing system” as [Dunlop et al. (paragraph [0222] paragraph [0228], Figs. 10 and 11)];
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

With respect to claim 21, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above, and Abimbola et al. further discloses “wherein the tuned Bayesian network comprises a directed acyclic graph wherein at least one node comprises at least two inputs, wherein at least one of the at least two inputs comprises a model-based input and wherein the computing outputs values for tiers of risk.” as [Abimbola et al. (Pg. 139, sec. 3, 1st – 3rd paragraph, “Bayesian network (BN) is a widely used, etc.”, Fig. 2)];

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calleja et al. (U.S. PGPub 2012/0188091), Dunlop (U.S. PGPub 2004/0124012) (from IDS dated 7/13/21), online reference Safety and risk of managed pressure drilling operation using Bayesian network, written by Abimbola et al. in view of Samuel (U.S. PGPub 2016/0281490).

With respect to claim 10, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above.
While the combination of Calleja et al., Dunlop et al. and Abimbola et al. teaches a physics based model and a torque and drag analysis, Calleja et al., Dunlop et al. and Abimbola et al. do not explicitly disclose “wherein the physics-based model comprises a torque and drag model.”
Samuel discloses “wherein the physics-based model comprises a torque and drag model.” as [Samuel (paragraph [0043] – [0044])];
Calleja et al., Dunlop et al., Abimbola et al. and Samuel are analogous art because they are from the same field endeavor of analyzing the drilling of a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Calleja et al., Dunlop et al. and Abimbola et al. of applying a model to a drill string in a well being drilled by incorporating wherein the physics-based model comprises a torque and drag model as taught by Samuel for the purpose of improving the accuracy of mathematical modeling of wellbore and drilling operations.
The motivation for doing so would have been because Samuel teaches that by running drilling simulation models in real-time, the ability to compare the modeled data to the actual or measured data to provide insight to the formation and drilling operation can be accomplished (Samuel (paragraph [0006], paragraph [0017]).

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calleja et al. (U.S. PGPub 2012/0188091), Dunlop (U.S. PGPub 2004/0124012) (from IDS dated 7/13/21), .

With respect to claim 11, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above.
While the combination of Calleja et al., Dunlop et al. and Abimbola et al. teaches a physics based model, Calleja et al., Dunlop et al. and Abimbola et al. do not explicitly disclose “wherein the physics-based model comprises a hydraulics model.”
Lovorn discloses “wherein the physics-based model comprises a hydraulics model.” as [Abstract, paragraph [0049])];
Calleja et al., Dunlop et al., Abimbola et al. and Lovorn are analogous art because they are from the same field endeavor of analyzing the drilling of a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Calleja et al., Dunlop et al. and Abimbola et al. of applying a model to a drill string in a well being drilled by incorporating wherein the physics-based model comprises a hydraulics model as taught by Lovorn for the purpose of providing downhole pressure measurements while drilling to detect and mitigate influxes.
The motivation for doing so would have been because Lovorn teaches that by having a hydraulics model that determines a modeled fluid friction pressure and a calibration factor that is applied to the modeled friction pressure, the ability to improve the detecting and mitigating of influxes during drilling operations can be accomplished (Lovorn (Abstract, paragraph [0003], paragraph [0010] – [0011]).

12.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calleja et al. (U.S. PGPub 2012/0188091), Dunlop (U.S. PGPub 2004/0124012) (from IDS dated 7/13/21), online reference Safety and risk of managed pressure drilling operation using Bayesian network, written by Abimbola et al. in view of Gray (U.S. PGPub 2009/0194330).

With respect to claim 12, the combination of Calleja et al., Dunlop et al. and Abimbola et al. discloses the method of claim 1 above.
While the combination of Calleja et al., Dunlop et al. and Abimbola et al. teaches a physics based model, Calleja et al., Dunlop et al. and Abimbola et al. do not explicitly disclose “wherein the physics-based model comprises a geomechanics model.”
Gray discloses “wherein the physics-based model comprises a geomechanics model.” as [Gray (paragraph [0049])];
Calleja et al., Dunlop et al., Abimbola et al. and Gray are analogous art because they are from the same field endeavor of analyzing the drilling of a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Calleja et al., Dunlop et al. and Abimbola et al. of applying a model to a drill string in a well being drilled by incorporating wherein the physics-based model comprises a geomechanics model as taught by Gray for the purpose of controlling drilling fluid parameters in an oil or gas well.
The motivation for doing so would have been because Gray teaches that by embodiments that can provide dynamic density control (DDC) and dynamic mud weight windows (DMWW), the ability to manipulate the mud weight windows and predict maximum dynamic bottom hole pressure at future depths can be accomplished (Gray (paragraph [0016] –[0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147